                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      QUINTIN WALTERS,                             Case No. 21-cv-02190-MMC
                                                       Plaintiff,
                                  8
                                                                                      ORDER CONDITIONALLY CLOSING
                                                v.                                    CASE FOR STATISTICAL PURPOSES
                                  9

                                  10     CITIBANK, N.A.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         The Court, by order filed concurrently herewith, having stayed plaintiff’s claims

                                  14   pending arbitration, it is hereby ORDERED that the above-titled case is CLOSED for

                                  15   statistical purposes only. Nothing contained in this order shall be considered a dismissal

                                  16   or disposition of this action against defendant, and should further proceedings become

                                  17   necessary herein, any party may initiate them in the same manner as if this order had not

                                  18   been entered.

                                  19         IT IS SO ORDERED.

                                  20

                                  21   Dated: May 12, 2021
                                                                                              MAXINE M. CHESNEY
                                  22                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
